Sub-Item 77O (1) DREYFUS INVESTMENT GRADE FUNDS, INC. DREYFUS INTERMEDIATE TERM INCOME FUND On December 4, 2014, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 905 3.734% Notes due December 15, 2024 issued by Becton, Dickinson and Company (CUSIP No. 075887BF5) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 5, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) DREYFUS INVESTMENT GRADE FUNDS, INC. DREYFUS INTERMEDIATE TERM INCOME FUND On December 4, 2014, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 635 4.685% Notes due December 15, 2044 issued by Becton, Dickinson and Company (CUSIP No. 075887BG3) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 5, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (3) DREYFUS INVESTMENT GRADE FUNDS, INC. DREYFUS SHORT TERM INCOME FUND On December 4, 2014, Dreyfus Short Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 900 2.675% Notes due December 15, 2019 issued by Becton, Dickinson and Company (CUSIP No. 075887BE8) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of .600%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 5, 2015. These materials include additional information about the terms of the transaction.
